      Case 2:20-cv-02078-TLN-DB Document 27 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROGELIO MAY RUIZ,                                   No. 2:20-cv-2078 TLN DB P
11                        Plaintiff,
12            v.                                          ORDER
13    A. SHEARER, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner who was proceeding pro se with a civil rights action pursuant

17   to 42 U.S.C. § 1983. Judgment was entered and this action was closed on July 6, 2021. (ECF

18   Nos. 24, 25.) Presently before the court is plaintiff’s motion to appoint counsel. (ECF No. 26.)

19          The United States Supreme Court has ruled that district courts lack authority to require

20   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

21   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

22   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

23   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

24          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

25   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

26   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

27   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

28   common to most prisoners, such as lack of legal education and limited law library access, do not
                                                         1
      Case 2:20-cv-02078-TLN-DB Document 27 Filed 09/13/21 Page 2 of 2


 1   establish exceptional circumstances that would warrant a request for voluntary assistance of
 2   counsel.
 3              In the present case, the court does not find the required exceptional circumstances. This
 4   action was dismissed after plaintiff failed to pay the filing fee. Thus, the circumstances do not
 5   warrant the appointment of counsel.
 6              Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
 7   counsel (ECF No. 26) is denied. Plaintiff is advised that no orders will issue in response to future
 8   filings.
 9   Dated: September 13, 2021
10

11

12

13

14

15

16

17

18

19   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/ruiz2078.31(5)

20

21

22

23

24

25

26

27

28
                                                          2
